OFFICE   OF THE        ATTORNEY        GENERAL         OF TEXAS
                                                    AUSTIN

-       0. MNm
    -    oD(pIl.




                   Hon. Barry &xix, Jr.
                   The Adjutant General
                   Au&In, Texas

                   Dear sir:

                                                                                                lx a h tw
                                                                                                8 boat


                                                                              Dep6rtment~a      prosent


                                                                         27, 1959, fou ark *ha
                                                                        OllQwing qu6stion:


                                                                        mints4   to The
                                                                        d is now found to
                                                                        ‘0 preeent  military

                                                           la bocrtwas aanstZu6te.d by              l
                                                          lSi@ @ta rth e
                                                                       a ll$ taUllb
                                                                                r yo f
                                              and that the premnt adniniatntioa
                                             itable for military rs~uiremet~ at tbk


                                            5798, fzevl0bd Civil         8tntutes         of lWS,

                             -The Adjutnnt Clewral, after the rpprepri+
                        tlonr are aado for that spore,   may puz'+hae* and
                        k66p  F6Sdy   iOr     U66    4f    iS6UO        th6    atixitaw
                                  thie 8tah a0 th6 bert fllt6E66t6
                                                                   t0
                        fWOO0    of                                  Qi
                        th6 8OrYi~O UiSy3?6q&6, m6h amount a6 k&ad Or
                        quartermastera, ar@ortnor, 8Ubei8&6S66, puQiOO&
                        Stinti, bl@Q66rS, an6 til 0th.r tilit6iI'Y S-66
                        end augpliw4 as &a~   b6 woeeSarYt he IlkMll 600
Ron. Xarry Knox, Jr..                   Page 2.


           that all iilitary atorslrand supplier both the
           Property of this State and of the :hltad mete6
           are PmPcrly oared Sor and kept In good order,
           ready for use; and ell accounts rrhlohnay e~orue
           against the State under the provisiona or tale
           uhepter ehnll, ii oorreut, be oertlrled and ep-
           ?rmed by the Adjutant Chmsral end psld out or
           the Etate Treasury ae other o&lam are paid.
           Any tilltarp storer,belonglnu to taia Stat6 whloh.
           lacybeomae unsenloable, obaolato, or writ ror
           furth6r U66, aray b6 dlapoeed of in mob ~18u16r
           86 the 0OV6rZIOT 01 Adjatant Oon6T& Per pt6S6rib6
           by regulations Qr order0: and th6 AdjutantWn6ral
           may   cell   *     de6troy     ae he may ew rft 20r the              baot
           intOr68tS 0fth eeeni80,   lsy Qa66rVl6abl6,
           obeolets, or untiLtable tilltary storer beloag-
           1% t0 this State, th6 eW     realized fIVX!I
                                                      th6
           aele thsreqf to be turned Into the State  Trusury,
           or he may In his Qlsoretlon,  arohanga euoh ltor6e
           for 0U6h 6thW ecllih~~ ~6toTes66 th6 iut6Mat
           Or the 66TV106 Mf             MI@Ih’6,     iOr     the   t&66 Of   th6
           aotlte c&lltla of this Stat+.*
          Sines the above etatute eonfan rpsoliio ruthorlty
Upon       th6   AdfUt&Ult
                   G6II6ti   to OXOh6~6  unsuitable rririt8l7
Storea belonging to th6 State.at Texa6 far euoh othar rilitery
rtoree a8 the intareste    ob the 6enio6  may nqu&6,      w6 aesmm
that the qu66tluu whlob you have 1~ 1pi&d Is wh6thar this boat
xay be regarded as a Wlitary                        rtor6.a

          The term -m111tery atore,* es found In the abora
Otetute, must b6 OoU&l'U6d aoourdlng to tb6 6rdiMTy doflni-
tlon or euoh tanam, unleee wmthlng   la touud in the etatut
lndlaeting that the l.6glslaturr intended that It should
have a contrary 5eaning. ,Se find nothing fn the 6tatut6s
rafle0tlng the legl8latl*s intent that the tam *arilltary
stcree” should have any other peeaning or slgnlrlaanae ths.u
that whloh It ordinarily bears. iwb8ter*B ROW Intemauom1
3mti0uary, ~6a0hd Ifditioa, derlnes the tam-etaree"    es
meaning *supplies, aa of provieiona, ama, equlrmmta, eta."
                    It must be dewed to be Ulldlfiputed
                  ire think                             that
a boat provided              for
                      military purpoaea mist be rebterd6d a8
ullltmy ~equlPmnt.~      Se thsrarore adrf66 that ths boat to
u&lob you refer Is a *mllltary 6t6r6,P wlthln,the mSaning
or Article SOW,   unb,  therarore, that YOU here such auth-
ority  &th refersme    to the exohenge th6rOOr for other wit-
able mllltary suppiles as 1s ex;lreaelY dQ@u You by th6
Bon. Barry Knox, Jr., Page 3.




tei-m of mob   krtlole, abwe    quoted.



                                     Your0 very truly



                                                        ttie4u
                                By        /@&ti
                                             R. R. Falrcjhll6
                                                   Afmi atant